internal_revenue_service department of the treasury index no number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-119237-98 plr-119243-98 date date legend trust a a_trust b b daughter daughter c plr-119237-98 plr-119243-98 court bank d e f g h i j dear sir in a letter dated you requested several rulings concerning the gift and generation-skipping_transfer gst tax consequences of a court ordered mediated settlement agreement this letter responds to you request the information submitted and the representations made are summarized as follows trust is a testamentary_trust created under the will of a who died on a_trust is a testamentary_trust created under the will of b who died on b daughter and daughter are the only children of a and b the terms of the trusts are summarized a follows trust paragraph iii a of trust provides that the trustee shall pay all of the net_income of trust in equal shares to daughter and daughter as long as they live paragraph iii b of trust provides that on the death of the first of daughter and plr-119237-98 plr-119243-98 daughter to die her share of the income is to be payable to her surviving issue if any but if none to the surviving daughter on the death of both daughters paragraph iii c of trust provides that trust is to terminate and at that time the entire estate is to vest per capita in all a’s grandchildren then living and in the issue of any grandchildren who have died the issue to represent the parent and take the share which the parent would have taken if living with respect to principal paragraph iii e of trust provides as follows if at any time my trustee shall determine that the income payable to any beneficiary is not sufficient to meet such beneficiary’s reasonable needs considering such beneficiary’s other income and property if any and such other factors as my trustee shall deem to be relevant as to which my trustee shall be the sole judge in the exercise of its absolute discretion my trustee shall have the power to invade the corpus of the estate to the extent reasonably necessary to meet such needs and its decision shall be final during the lifetime of my daughters during which time the corpus will remain undivided for their joint benefit any unequal invasion_of_corpus for either of my daughters shall not be charged to her in any way and shall not affect her share of the income from the corpus still remaining in the trust without placing any limitation upon the power of my trustee to exercise its absolute discretion in a determination of the need to invade corpus on behalf of any beneficiary i hope that my trustee will follow a liberal policy which is commensurate with the size of my estate and the needs of the particular beneficiary in order that my loved ones will derive from the estate the greatest good which is fair to all of them trust paragraph iii b of trust provides that during a’s lifetime the trustee is to pay annually to a so much of the net_income from trust as the trustee deems reasonably necessary for a’s support comfort and maintenance paragraph iii c of trust provides that after a’s death the trustee is to pay the income from trust annually in equal amounts to daughter and daughter paragraph iii d of trust provides that after the death of that daughter that dies first her share of the income is to be paid to the child or children if any who survive her otherwise to the surviving daughter during the lifetime of the latter paragraph iii e of trust provides that after the death of both daughters the trust is to terminate and is to vest per capita in those of b’s grandchildren who are living on the date of the death of that daughter who dies last provided that if prior to the termination of trust one or more grandchildren have died leaving issue then that great-grandchild or great- grandchildren are to receive the share or shares that their parent or parents would have taken if living per stirpes plr-119237-98 plr-119243-98 paragraph iii f of trust provides that on the termination of trust any accumulated and undistributed profits from trust are to paid_by the trustee to those persons who become entitled to the corpus of trust in proportion to their interests daughter who suffers from a serious medical_condition and has sought both conventional and unconventional medical treatment filed a complaint in the court seeking removal of bank as trustee compensatory and punitive_damages and a court liquidation of certain allegedly unprotective assets the complaint alleged that bank in its capacity as trustee of the trusts breached its fiduciary duty by failing to invest the trust assets in a manner designed to produce a reasonable amount of income daughter also maintained that bank breached its fiduciary duty and abused its discretion as trustee of trust by failing to honor numerous requests for principal distributions to provide for her living_expenses that were not met from her income and property and to reimburse her for medical and related expenses bank maintained that the trusts produced a reasonable and fair total rate of return bank further maintained that its fiduciary duty extended not only to the current income beneficiaries but also to protecting the interests of the remainder beneficiaries bank maintained as well that it had honored all requests for principal distributions that were clearly authorized by the terms of trust and that it denied other requests that either clearly were not authorized by the terms of trust or were unrelated to the reasonable needs of daughter considering the nature of the expenditures_for which reimbursement was sought or considering the request in the context of daughter 1's other income and property if any and such other factors as the trustee shall deem to be relevant the parties reached a settlement agreement as a result of a court ordered mediated settlement conference in its order dated c approving the settlement agreement the court found that as a matter of law the terms of the trusts do not give the trustee clear guidance as to its investment responsibilities as they relate to the production of net_income consistent with the needs of the principal beneficiaries the court further concluded that the terms of trust are unclear and ambiguous as they relate to the trustee’s discretionary authority to make distributions of principal to daughter there being no ascertainable_standard to guide the trustee in the exercise of its discretion the court determined that the terms of the settlement agreement are a reasonable and fair interpretation and construction of the terms of trust as they relate to the trustee’s duty and responsibility to invade principal in response to the needs that daughter has maintained that she has now and will have in the future the terms of the settlement agreement fairly and equitably accomplish the intent and purpose of a and b in establishing their respective testamentary trusts to provide for the welfare of their children and grandchildren in a way that is fair to all of them and are consistent with the terms of the trusts pursuant to the terms of the settlement agreement the trustee is to pay to daughter from the principal of trust the sum of d which is the amount of the plr-119237-98 plr-119243-98 medical and related expenses that daughter incurred in e beginning in f the trustee is to pay to daughter for her remaining life an aggregate annual amount from the trusts equal to g for years after f the g is to be adjusted each year for cost of living increases the annual payment is to be made first from one half of the annual income from each trust and then from the principal of trust if necessary daughter will release all other interests she has in the trusts as consideration for the guaranteed annual payment at the time the litigation was commenced trust had approximately h in principal assets and i trust had approximately j in principal assets during the last several years the trusts have produced a combined annual net_income averaging approximately i it is represented that daughter 1’s interest in the trusts under the settlement agreement will be at least equal to the value of her interest before the litigation the settlement agreement is not intended to confer additional rights upon daughter but to provide certainty to her existing rights it is further represented that a’s will was in existence on date without any modifications thereafter and that a died prior to date it is also represented that trust was irrevocable on date and there have been no additions to trust since that date you have requested the following rulings the terms of the settlement agreement particularly the annual payment to and the release of other interests in the trusts by daughter will not cause trust to lose its grandfathered exemption for purposes of the gst tax the terms of the settlement agreement particularly the annual payment to and the release of other interests in the trusts by daughter will not cause trust to lose its grandfathered exemption for purposes of the gst tax the terms of the settlement agreement particularly the annual payment to and the release of other interests in the trusts by daughter will not be deemed to create a constructive_addition to trust for purposes of sec_2601 of the internal_revenue_code and the regulations thereunder the terms of the settlement agreement particularly the annual payment to and the release of other interests in the trusts by daughter will not be deemed to create a constructive_addition to trust for purposes of sec_2601 of the internal_revenue_code and the regulations thereunder plr-119237-98 plr-119243-98 the terms of the settlement agreement particularly the annual payment to and the release of other interests in the trusts by daughter will not be deemed to create any gift subject_to tax under sec_2501 generation-skipping_transfer_tax rulings sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust that is excluded from chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to chapter if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to chapter the non-chapter13 portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as defined in sec_2642 the non-chapter portion represents the value of the assets of the trust as it existed on date the applicable_fraction as defined in sec_2642 for the non-chapter portion is deemed to be and the inclusion_ratio is deemed to be the chapter portion of the trust represents the value of all additions made to the trust after date the inclusion_ratio for the chapter portion is determined under sec_2642 this paragraph b iv a requires separate portions of one trust only for purposes of determining inclusion ratios for purposes of chapter a constructive_addition under sec_26_2601-1 is treated as an addition sec_26_2601-1 provides that the provisions of chapter do not apply to any generation-skipping_transfer under a will or revocable_trust executed before date provided that- a the document in existence on date is not amended at any time after date in any respect that results in the creation of or an increase in the amount of a generation-skipping_transfer plr-119237-98 plr-119243-98 b in the case of a revocable_trust no addition is made to the revocable_trust after date that results in the creation of or an increase in the amount of a generation-skipping_transfer and c the decedent dies before date sec_26_2601-1 provides that any addition made after date but before the death of the settlor to a revocable_trust subjects all subsequent generation-skipping transfers under the trust to the provisions of chapter any addition made to a revocable_trust after the death of the settlor if the settlor dies before date is treated as an addition to a revocable_trust sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in the trust and distributions on termination be made from such trust to a non-skip_person ii at no time after such transfer may a distribution including because a’s will was in existence on date without any modifications thereafter and because a died prior to date trust has been exempt from the gst tax because trust was irrevocable of date and there have been no additions to it since that date trust has also been exempt from the gst tax plr-119237-98 plr-119243-98 an amendment to an exempt trust that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided under the terms of the trust will cause the trust to lose its exemption from the gst tax we have examined the settlement agreement in the context of relevant case law addressing the issues we believe that the terms of the settlement agreement in this case fairly reflect the relative merits of the positions of the respective parties to the dispute the interests received by the parties under the settlement agreement both with respect to the nature of the interests and their economic value are consistent with the relative merits of the positions of the parties therefore the settlement agreement does not alter the intended quality value or timing of the interests a and b created in the trusts accordingly we conclude that the terms of the settlement agreement will not cause trust to lose its grandfathered exemption for purposes of the gst tax the terms of the settlement agreement will not cause trust to lose its grandfathered exemption for purposes of the gst tax the terms of the settlement agreement will not be deemed to create a constructive_addition to trust for purposes of sec_2601 and the regulations thereunder and the terms of the settlement agreement will not be deemed to create a constructive_addition to trust for purposes of sec_2601 gift_tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible based on the information submitted and the representations made we conclude that the settlement agreement does not result in the transfer of property by gift within the meaning of sec_2501 and sec_2511 accordingly the terms of the settlement agreement will not be deemed to create any gift subject_to tax under sec_2501 except as expressly ruled in this letter we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-119237-98 plr-119243-98 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely christine e ellison christine e ellison chief branch office of assistant chief_counsel passthroughs and special industries
